                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Cheryl M. Turner,                       )         C/A No. 0:18-485-DCC
                                        )
                          Plaintiff,    )
                                        )
v.                                      )         OPINION AND ORDER
                                        )
Nancy Berryhill, Acting Commissioner of )
Social Security,                        )
                                        )
                          Defendant. )
________________________________ )

       Plaintiff, proceeding pro se, has brought this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for Disability Insurance Benefits (“DIB”).               In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was

referred to a United States Magistrate Judge for pre-trial handling. On March 21, 2019,

Magistrate Judge Paige J. Gossett issued a Report and Recommendation (“Report”),

recommending that the decision of the Commissioner be affirmed. ECF No. 25. On April

3, 2019, 1 Plaintiff filed Objections to the Report, and the Commissioner filed a Reply on

April 12, 2019. ECF Nos. 27, 28. For the reasons stated below, the Court adopts the

Report and incorporates it herein by reference.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the



1  The Objections are dated April 1, 2019; however, as Plaintiff is pro se, they were not
filed on ECF until April 3, 2019.
                                             1
Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     BACKGROUND

       Plaintiff applied for DIB in March 2014, alleging that she had been disabled since

September 24, 2012, due to asthma, diabetes, high blood pressure, fibromyalgia, arthritis,

congestive heart failure, acid reflux, and obesity. Plaintiff's claims were denied initially



                                             2
and upon reconsideration. Plaintiff requested a hearing before an Administrative Law

Judge ("ALJ"), which was held on November 17, 2016. 2 The ALJ denied Plaintiff's claims

in a decision issued on February 27, 2017. The Appeals Council denied Plaintiff's request

for a review, making the determination of the ALJ the final decision of the Commissioner.

                                        DISCUSSION

         The Magistrate Judge recommends that the Court affirm the Commissioner’s

decision because it is supported by substantial evidence and the proper legal standards

were applied. Plaintiff objects to the Report, generally claiming that the Magistrate erred

in recommending that the ALJ's opinion be affirmed.        Plaintiff references additional

medical documentation 3 related to her alleged disabilities, as well as new medical

problems not addressed in the underlying administrative proceeding.

         Although Plaintiff did not file specific objections to any of the Report's

recommendations, the Court has reviewed the record, the Report, and the applicable law

de novo out of an abundance of caution. The Court concludes that the ALJ's opinion is

supported by substantial evidence and does not contain any errors of law. The Report

thoroughly addresses the relevant issues, and the Court adopts and incorporates the

Report by reference herein.

                                       CONCLUSION

         For the reasons set forth above, the Court ADOPTS the Report and AFFIRMS the

decision of the Commissioner.

         IT IS SO ORDERED.


2   Plaintiff was represented by counsel at the hearing.
3Plaintiff may, of course, file a new application for disability based on any new medical
evidence.
                                              3
                                  s/ Donald C. Coggins, Jr.
                                  United States District Judge
September 19, 2019
Spartanburg, South Carolina




                              4
